IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TREMAYNE IVEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1819

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Andy Thomas, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant; Tremayne Ivey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.